The Court

interrupted the counsel, and dismissed the motion, on the ground that a motion for a new trial cannot be brought up under these circumstances. If a party wishes for the direction of the court to the jury on any point of law arising in the course of the trial, he may pray the court to give such direction, and if the court omit so to do, he may move for a new trial on that ground. But after a cause has been committed to the jury, and a verdict returned, the observations of the judges on the question of acceptance,(a) which go to the weight of the evidence as well as to the points of law, and generally to a combined view of both, will not furnish a ground for a new trial.
Motion dismissed.

 As the practice of our courts in returning a jury to a second and third consideration is unknown to the common law, the clause of the statute on which that practice is founded is subjoined for the information of readers in other states. u That the judges of the court shall have liberty, if they judge the jury have not attended to the evidence given in, and the true issue of the case, in their verdict, to cause them to return to a second consideration of the case, and shall, for the like reason, have power to return them to a third consideration, and no more.” Stat. Conn. tit. 6. c. 1. s. II-